Hooker, C. J.
Defendant was convicted of an indecent assault upon the person of his daughter, a girl of nine years of age.
The warrant was based upon a written complaint made by defendant's wife, who was also allowed to testify against him at the trial, upon the part of the people, without his consent.
The case falls within .the principles laid down in the case of People v. Quanstrom, 93 Mich. 254, where a complaint for bigamy made by a wife against her husband was held insufficient.
*630Tbe conviction will be set aside, and tbe defendant discharged.
The other Justices concurred.